Contacts: Carol K. Nelson, CEO Lars Johnson, CFO 425.339.5500 www.cascadebank.com NEWS RELEASE Cascade Financial Reports Fourth Quarter Profits of $2.5 Million; Checking Deposits up 35%, Total Loans increased 14% and Capital up 31% Everett, WA – January 27, 2009 – Cascade Financial Corporation (NASDAQ: CASB), parent company of Cascade Bank, today reported it earned $2.5 million, or $0.19 per diluted share, in the fourth quarter of 2008, compared to record earnings of $4.0 million, or $0.33 per diluted share in the fourth quarter a year ago.Fourth quarter results include a $2.4 million loan loss provision compared to $500,000 for the same quarter last year.This provision boosted the total allowance for loan losses to total loans ratio to 1.31%, in response to an increase in nonperforming loans and continued weakening in the local housing market. “Cascade had strong operating growth in 2008, with pre-tax, pre-provision, pre-OTTI earnings up 8%.Additionally, Cascade was profitable for the quarter and the full year of 2008 despite the Fed’s 175 basis point drop in the target Fed Funds rate during the fourth quarter and the increase in our nonperforming loans,” stated Carol K. Nelson, President and CEO.“Operating results for the fourth quarter and the full year were below the record setting earnings from the respective periods a year ago due to additions to the provision for loan losses and the Other Than Temporary Impairment (OTTI) charge during the third quarter.Despite the increase in the loan loss provision, Cascade is surviving the downturn in the economy better than many of our peers, which is evidenced by our nonperforming assets to total assets ratio.” “We continue to take a conservative credit stance, and loans on nonaccrual status increased by $24.6 million during the quarter to $40.3 million.The increase came primarily from two residential real estate builder/developer relationships,” added Nelson.Nonperforming loans (NPLs) represented 3.20% of total loans at December 31, 2008, compared to 1.29% or $15.7 million at the end of the preceding quarter and $1.5 million at the end of For 2008, net income was $2.1 million, or $0.15 per diluted share, compared to record earnings of $15.5 million, or $1.27 per diluted share, in 2007.The loan loss provision for the year was $7.2 million versus $1.4 million in CASCADEFINANCIAL CORPORATION ($ in 000's) Year ended 12/31/08 Year ended 12/31/07 % Change Pre-tax, pre-provision, pre-OTTI earnings $ 26,229 $ 24,279 8 % Provision for loan losses 7,240 1,350 436 % OTTI 17,338 - NM (Benefit) provision for income tax (439 ) 7,383 NM Net profit after taxes $ 2,090 $ 15,546 -87 % As previously reported, Cascade owns preferred shares issued by Fannie Mae ($10.2 million of original book value) and Freddie Mac ($8.4 million of original book value) with a combined original book value of approximately $18.6 million.Following the placement of these two Government Sponsored Enterprises into Conservatorship and the decline in the market value of these securities, Cascade recorded a pre-tax OTTI charge of $17.3 million, resulting in a non-cash net charge of $11.3 million to third quarter 2008 earnings.Excluding the OTTI charge, 2008 net income would have been $13.4 million, or $1.09 per diluted share. “Solid loan growth and our demonstrated ability to expand our checking account balances indicates that our basic business remains strong. With the issuance of senior preferred stock to the U.S. Treasury in November, our capital position was fortified. We are well positioned to weather this challenging economic environment, and take advantage of some of the opportunities created by dislocations in the market,” said Nelson. (more) Cascade Financial – 4Q08 Results January 27, 2009 Page
